Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on
12-17-20 has been entered.
2)	The following is an examiner’s statement of reasons for allowance, which supplements applicant's arguments filed 12-17-20:
	Europe 327 (EP 2,138,327) discloses a pneumatic tire having a tread comprising a first circumferential groove (14), a second circumferential groove (2), outside and inside third circumferential grooves (5, 15), continuous first auxiliary grooves (16 + 17 + 18), which communicate with the second circumferential groove (2) and extend through and beyond the first circumferential groove (14) and the inside third circumferential groove (15), second auxiliary grooves (6) formed only between the second circumferential groove (2) and the outside third circumferential groove (5), outside shoulder lateral grooves (7) and outside shoulder sipes (8) wherein all of the outside shoulder lateral grooves (7) and outside shoulder sipes (8) have an angle of inclination with respect to the tire width direction having an opposite sign to an angle of inclination with respect to the tire width direction of the second auxiliary grooves (6) [FIGURE 1].  Europe 327 teaches that the grooves 18, 17 and 16 form continuous circumferentially extending groove wall of the third circumferential groove on the vehicle outer side intersecting and blocking an extension of the second auxiliary grooves across the third circumferential groove on the vehicle outer side, the circumferentially extending groove wall defining an edge of the shoulder land portion" (claim 1, emphasis added).   
	Japan 609 (JP 2006-123609) discloses a pneumatic tire having a tread comprising four circumferential grooves, three central block rows each of which comprise central blocks separated by both end open lateral grooves, and shoulder land portions wherein each shoulder land portion comprises shoulder lateral grooves each of which have one end open to the tread end and another end terminating in the shoulder land portion [FIGURE 1].  Thus, a circumferentially extending groove wall of a shoulder circumferential groove intersects and blocks an extension of central lateral grooves across the shoulder circumferential groove, the circumferentially extending groove wall defining an edge of the shoulder land portion.
	Japan 609 fails to render obvious modifying Europe 327's tread such that "a circumferentially extending groove wall of the third circumferential groove on the vehicle outer side intersecting and blocking an extension of the second auxiliary grooves across the third circumferential groove on the vehicle outer side, the circumferentially extending groove wall defining an edge of the shoulder land portion" (claim 1, emphasis added); it being noted that Europe 327 and Japan 609 are directed to different and divergent specific tread patterns.

3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 27, 2021